DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 and 10-15 of the amended claim set received 12/21/2021 are pending.  Claims 8 and 9 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Dominic Yobbi on 2/17/2022.
The application has been amended as follows: 

Claim Amendment
Claim 1.  A method of controlling at least part of a start-up or re-light process of a gas turbine engine, the method comprising: 
determining when a flame in a combustion chamber of the gas turbine engine is extinguished during the start-up process or re-light process or during operation; 
purging the combustion chamber by driving rotation of a low pressure compressor using a first electrical machine[[,]] and driving rotation of a high pressure 
driving rotation of the low pressure compressor using the first electrical machine[[,]] and driving rotation of the high pressure compressor using the second electrical machine to restart the start-up process or perform the re-light process.

Claim 5.  The method of claim 2, further comprising driving rotation of the low pressure compressor using the first electrical machine[[,]] to maintain the angular velocity of the first shaft above a first threshold angular velocity.

Claim 7.  The method of claim 5, further comprising driving rotation of the high pressure compressor using the second electrical machine[[,]] to maintain the angular velocity of the second shaft above a second threshold angular velocity.

Claim 11.  The method of claim 1, further comprising: 
determining, via at least one sensor, a fuel content level at an exhaust of the combustion chamber, and 
driving rotation of the low pressure compressor using the first electrical machine[[,]] and driving rotation of the high pressure compressor using the second electrical machine for a predetermined time period, the predetermined time period being based on the fuel content level.

Claim 12.  The method of claim 1, further comprising: 

determining whether an exit pressure of the low pressure compressor is equal to or greater than a first threshold pressure; 
in response to determining that the exit pressure of the low pressure compressor is equal to or greater than the first threshold pressure, driving rotation of the low pressure compressor using the first electrical machine and controlling rotation of the high pressure compressor using the second electrical machine[[,]] to increase angular velocity of the high pressure compressor; 
determining if an exit pressure of the high pressure compressor is equal to or greater than a second threshold pressure; and 
in response to determining that the exit pressure of the high pressure compressor is equal to or greater than the second threshold pressure, controlling ignition within a combustion chamber of the gas turbine engine, the combustion chamber downstream of the low pressure compressor and high pressure compressor.

Claim 14.  An apparatus for controlling at least a part of a start-up or re-light process of a gas turbine engine, the apparatus comprising: 
a controller configured to control at least part of the start-up or re-light process, the controller configured to: 
determine when a flame in a combustion chamber of [[a]]the gas turbine engine is extinguished[[,]] during [[a]]the start-up process or re-light process or during operation; 

drive rotation of the low pressure compressor using the first electrical machine[[,]] and drive rotation of the high pressure compressor using the second electrical machine to restart the start-up process or perform the re-light process.

Claim 15.  A non-transitory computer readable storage medium comprising computer readable instructions that, when read by a computer, cause the computer to: 
determine when a flame in a combustion chamber of [[the]]a gas turbine engine is extinguished during [[the]]a start-up process or re-light process or during operation; 
purge the combustion chamber by driving rotation of a low pressure compressor using a first electrical machine[[,]] and driving rotation of a high pressure compressor using a second electrical machine, the combustion chamber downstream of the low pressure compressor and high pressure compressor; and 
drive rotation of the low pressure compressor using the first electrical machine[[,]] and drive rotation of the high pressure compressor using the second electrical machine to restart the start-up process or perform the re-light process.

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding claim 1, “purging the combustion chamber by driving rotation of a low pressure compressor using a first electrical machine and driving rotation of a high pressure compressor using a second electrical machine, the combustion chamber downstream of the low pressure compressor and high pressure compressor; and driving rotation of the low pressure compressor using the first electrical machine and driving rotation of the high pressure compressor using the second electrical machine to restart the start-up process or perform the re-light process.”
Claims 14 and 15 are apparatuses which include a special purpose computer configured to perform the method of claim 1.
Claims 2-7 and 10-13 are allowable at least by basis on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741